

EXHIBIT 10.1
COLUMBIA STATE BANK
CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into
effective this 1st day of June 2014, by and between COLUMBIA STATE BANK, a
Washington banking corporation (the “Bank”) and wholly owned subsidiary of
Columbia Banking System, Inc. (“CBSI” and, together with the Bank, the
“Company”) and Andrew McDonald (“Employee”).
Recitals
A.    The Bank currently receives the exclusive services of Employee as its
employee, and Employee desires that this employment relationship continue.
B.    The Bank desires to provide a severance benefit to Employee (i) to
encourage Employee to continue employment with the Bank; (ii) to continue
obtaining Employee’s services in the event of a potential Change in Control (as
defined below) of CBSI that may be detrimental to Employee; and (iii) to allow
CBSI to maximize the benefits obtainable by its shareholders from any Change in
Control.
In consideration of the mutual promises, covenants, agreements and undertakings
contained in this Agreement, the parties hereby contract and agree as follows:
Agreement
1.Term. The term of this Agreement (“Term”) shall commence as of the date first
above written and shall end on the earlier of the termination of Employee’s
employment in a manner that does not constitute a Termination Event or on the
fifth anniversary of the date first above written, unless extended in writing by
the parties.
2.    Severance Benefit. In the case of a Termination Event, as defined in
Section 4, (i) the Bank shall pay to Employee all salary and benefits earned
through the effective date of Employee’s termination and a severance benefit
(“Severance Benefit”) in an amount equal to two times the amount of Employee’s
then-current annual base salary, and (ii) vesting of any stock options and lapse
of all restrictions with respect to any restricted stock awards shall occur.
Payment of the Severance Benefit shall begin, and vesting and lapse of
restrictions described in the preceding sentence shall occur, (i) in the case of
a Termination Event described in paragraph 4.1, upon the effective date of
termination, and (ii) in the case of a Termination Event described in paragraph
4.2, upon the effective date of the Change in Control which is then pending (or
announced within sixty days of the date when the Employee’s employment
terminated). The Severance Benefit shall be paid over a two year period in equal
monthly payments without interest on the last day of each month, beginning with
the month in which the Termination Event described in paragraphs 4.1 or 4.2, as
the case may be, occurs.
3.    Other Compensation and Terms of Employment. Except with respect to the
Severance Benefit, this Agreement shall have no effect on the determination of
any compensation

1

--------------------------------------------------------------------------------



payable by the Bank to the Employee, or upon any of the other terms of
Employee’s employment with the Bank.
4.    Termination Events. A Termination Event shall be deemed to occur upon, and
only upon, one or more of the following:
4.1    Termination of Employee’s employment by the Bank without Cause (as
defined below) or by Employee for Good Reason (as defined below) within 730 days
following the effective date of a Change in Control; or
4.2    Termination of Employee’s employment by the Bank without Cause prior to a
Change in Control if such termination occurs at any time from and after sixty
days prior to the public announcement by the CBSI or any other party of a
transaction which will result in a Change in Control; provided that the
effective date of the Change in Control occurs within eighteen (18) months of
Employee’s termination.
5.    Restrictive Covenant.
5.1    Non-competition. Employee agrees that, during Employee’s employment with
the Bank or any of its affiliates, and for a period of two years after
commencement of the payment to Employee of the Severance Benefit, Employee will
not directly or indirectly, be employed by, perform services for, or act
directly or indirectly as an employee, agent, stockholder (other than passive
holdings of less than two percent (2%) of the outstanding shares of a
publicly-traded company), member, officer, director, co-partner, advisor, or in
any other individual or representative capacity, on behalf of a Conflicting
Organization in the Bank’s Market Area (each capitalized term as defined below);
provided that Employee’s covenant not to compete as set forth herein shall
terminate in the event Employee waives the right to payment of any balance of
the Severance Benefit then payable. The provisions restricting competition by
Employee may be waived by action of the Board. Employee acknowledges that the
Company currently has operations in various counties within the states of
Washington and Oregon, that the Company plans to continue to expand its
operations and presence within these states and other states, and that as a
member of the Company’s senior management, Employee’s services are integral to
these operations and expansion plans. Employee recognizes and agrees that any
breach of this covenant by Employee will cause immediate and irreparable injury
to the Company, and Employee hereby authorizes recourse by the Bank or CBSI to
injunction and/or specific performance, as well as to other legal or equitable
remedies to which either may be entitled.
5.2    Non-interference. During the non-competition period described in Section
5.1, Employee shall not (a) solicit or attempt to solicit any other employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any other employee of the Company,
(b) solicit or attempt to solicit any customer of the Company to cease doing
business with the Company or to otherwise divert such customer’s business from
the Company, or (c) solicit or attempt to solicit any supplier, licensee, or
other business relations of the Company to cease doing business with the
Company. Solicitation prohibited under this Paragraph includes solicitation by
any means, including, without limitation, meetings, phone calls, letters or
other mailings, and electronic and internet communications of any kind, or any
other type

2

--------------------------------------------------------------------------------



of conduct intended or reasonably calculated to induce or urge a client,
customer, or employee to discontinue, in whole or in part, its employment or
business relationship with the Bank.
5.3    Confidentiality. Unless disclosure is otherwise required by legal or
regulatory requirements, Employee shall keep all terms of this Agreement,
including the existence of this Agreement and the amount of the Severance
Benefit, strictly confidential. Employee shall keep this Agreement in a private
location and shall use his or her best efforts to prevent this Agreement from
being seen by others, including co-workers.
6.    Definitions.
6.1    Bank’s Market Area. “Bank’s Market Area” shall include the following
locations, either during Employee’s employment or at the time of Employee’s
termination from employment: (a) any counties in the States of Washington and
Oregon in which the Bank (or any Bank subsidiary, affiliate, related business
entity, successor, or assign) maintains a branch or other office, and all
counties bordering on any such county, or (b) any counties in other States in
which the Bank (or any Bank subsidiary, affiliate, related business entity,
successor, or assign) maintains a branch or other office, and all counties
bordering on any such county, or (c) any other county in which the Bank or an
affiliate or related business entity has bona fide documented plans to establish
a branch or office, as demonstrated by minutes of board of director meetings,
regulatory correspondence, or other written communications with third parties
(including legal or financial advisers) with respect to such geographic
expansion, and of which Employee is aware due to his employment with the Bank.
6.2    Cause. “Cause” shall mean only (i) willful misfeasance or gross
negligence in the performance of Employee’s duties, (ii) conduct demonstrably
and significantly harmful to the Bank (which would include willful violation of
any final cease and desist order applicable to the Bank), or (iii) conviction of
a felony.
6.3    Change in Control. “Change in Control” shall mean the occurrence of one
or more of the following events:
6.3.1    A person, or more than one person acting as a group (as defined in IRC
409A), acquires ownership of stock in CBSI or the Bank that, together with stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of, respectively,
CBSI or the Bank;
6.3.2    A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock in CBSI or the Bank that
comprises thirty percent (30%) or more of the total voting power of the stock
of, respectively, CBSI or the Bank;
6.3.3    A majority of the members of the board of directors of either CBSI or
the Bank is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the such board of
directors before the date of the appointment or election; or

3

--------------------------------------------------------------------------------



6.3.4    A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from CBSI or the Bank that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of, respectively, CBSI or the
Bank immediately before such acquisition or acquisitions. No Change in Control
shall result if the assets are transferred to certain entities controlled
directly or indirectly by the shareholders of the transferring entity.
This definition of “Change in Control” is intended to comply with, and shall be
interpreted in a manner consistent with, the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, as U.S. Treasury regulation
issued thereunder.
6.4    Conflicting Organization. “Conflicting Organization” shall mean any
person, entity, or organization engaged (or about to become engaged) in a
business similar to, or that competes with, the business of the Bank in the
Bank’s Market Area, including without limitation any bank or financial
institution (including without limitation any trust company, finance company, or
leasing company) in the Bank’s Market Area.
6.5    Good Reason. “Good Reason” shall mean (i) a material diminution in
Employee’s base compensation, (ii) a material diminution in Employee’s
authority, duties or responsibilities, or (iii) a relocation or transfer of
Employee’s principal place of employment that would increase Employee’s commute
on a regular basis by more than forty five (45) miles each way from his current
residence to his current office location.
6.6    Termination of Employment. “Termination,” when used in reference to
termination of employment, shall mean “separation from service,” as defined in
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, as U.S.
Treasury regulation issued thereunder.
7.    Specified Employee - Delay in Payments. If Employee is a “specified
employee,” then amounts payable to him under this Agreement on account of a
“separation from service” that could cause him to be subject to the gross income
inclusion, interest and additional tax provisions of U.S. Internal Revenue Code
§ 409A(a)(1) shall not be paid until after the end of the sixth calendar month
beginning after such separation from service (the “Suspension Period”). Within
fourteen (14) calendar days after the end of the Suspension Period, the Company
shall make a lump sum payment to Employee in cash in an amount equal to the sum
of all payments delayed because of the preceding sentence. Thereafter, Employee
shall receive any remaining payments under this Agreement as if the immediately
preceding provisions of this Paragraph 8 were not a part of the Agreement. For
purposes of this Agreement, the terms “specified employee” and “separation from
service” shall have the meanings given to those terms in U.S. Internal Revenue
Code § 409A and the Treasury regulations issued thereunder.”
8.    Miscellaneous.
8.1    Amendment. This Agreement may be modified or amended only upon amendment
in writing signed by both parties.   Employee and the Company understand,
acknowledge, and agree that Employee and the Bank or CBSI have entered into
other agreements

4

--------------------------------------------------------------------------------



which contain either change-in-control terms or restrictive covenants, including
without limitation the Supplemental Executive Retirement Plan Agreement (and any
amendments or restatements thereto).  The parties understand, acknowledge, and
agree that the terms of this Agreement are not intended by Employee, the Bank,
or CBSI, and shall not be interpreted by any party, court or arbitrator, to
supersede, modify, amend, change, negate, cancel or render null or void any
other change-in-control terms or restrictive covenants between the parties
contained in any other agreements, including without limitation, any
change-in-control terms or restrictive covenants contained in the Supplemental
Executive Retirement Plan Agreement (or any amendments or restatements
thereof). 
8.2    Binding Effect. This Agreement shall bind and inure to the benefit of the
heirs, legal representatives, successors, and assign of the parties.
8.3    Enforceability. If an arbitrator or a court of competent jurisdiction
shall find any provision of this Agreement illegal or unenforceable, the
arbitrator or court may reform such provision to the extent necessary to render
the otherwise unenforceable provision, and the rest of the Agreement, valid and
enforceable, and so as to permit maximum restrictions that are legal and
enforceable to be applied to the Employee’s ability to compete with the Bank. If
an arbitrator or court declines to amend any such provision as provided herein,
the invalidity or unenforceability of any such provision shall not affect the
validity or enforceability of the remaining provisions, which shall be enforced
as if the offending provision had not been included in this Agreement.
8.4    Governing Law; Venue. This Agreement is made with reference to and is
intended to be construed in accordance with the laws of the State of Washington.
Venue for any action arising out of or concerning this Agreement shall lie in
Pierce County, Washington. In the event of a dispute under this Agreement, the
disputes shall be arbitrated pursuant to the Superior Court Mandatory
Arbitration Rules (“MAR”) adopted by the Washington State Supreme Court,
irrespective of the amount in controversy. This Agreement shall be deemed as
stipulation to that effect pursuant to MAR 1.2 and 8.1. The arbitrator, in his
or her discretion, may award attorney’s fees to the prevailing party or parties.
8.5    Notices. Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy thereof in the
United States registered or certified mail, postage prepaid, addressed to the
following address or such other address as addressee shall designate in writing:
Company:
Columbia Bank
1301 ‘A’ Street, Ste. 800
Tacoma, WA 98402-4200
Attn: (Corporate Secretary)

Employee:
Andrew McDonald
1225 N. Sunset Drive
Tacoma, WA 98465


5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.
BANK:    COLUMBIA STATE BANK
By /s/ MELANIE J. DRESSEL_____________
Melanie J. Dressel
President and Chief Executive Officer
EMPLOYEE:
By /s/ ANDREW MCDONALD____________
Andrew McDonald
EVP and Chief Credit Officer



6